Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-2 are pending and are presented for this examination.
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 07/25/2019, 10/06/2020, 01/07/2021 and is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
Instant claim 1 recitation “for coiled tubing” is intended use of the claimed product.
Because the preamble merely states the purpose or intended use of the invention, rather than a claim limitation, no patentable weight would be given.  See MPEP 2111.02 II or if a Prior Art structure is capable of performing the intended use as recited in the preamble, then it meets the claim.
Hence, if prior art discloses a similar hot rolled steel sheet having similar compositions, microstructure, TS, YS and elongation, it is expected to be capable of for coiled tubing.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103(a) as being unpatentable over Okaguchi (JP 2005350724A).
As for claims 1-2, Okaguchi discloses a hot-rolled (paragraph [0050]) steel sheet for UOE pipe or CTOD (coiled tube of drilling) comprising overlapping compositions as illustrated in Table 1 below.
A prima facie case of obviousness exists where the claimed ranges and prior art ranges overlap or are close enough that one skilled in the art would have expected them to have the same properties.  See MPEP 2144.05 I.
Regarding instant claim 1 claimed microstructure, Okaguchi discloses a tempered martensite >=3% and remainder of tempered bainite. (Abstract).
Regarding instant claim 1 claimed YS and TS, all Inventive Examples in Table 2 has YS >600 MPa and broad range TS >=750 MPa or more (paragraph [0052]) and Inventive Examples Steel No E1 and F1 has TS>950 MPa.
Regarding instant claim 1 claimed uniform elongation, it is properties due to similar compositions, microstructure, TS and YS as required by instant claim 1.


Table 1
Element
Applicant
(weight %)
Okaguchi 
 (weight %)
Overlap
(weight %)
C
0.1-0.16
0.03-0.12
0.1-0.12
Si
0.1-0.5
0.01-0.2
0.1-0.2
Mn
1.6-2.5
0.8-2
1.6-2
P
<=0.02
<=0.009
<=0.009
                  S
<=0.005
<=0.003
<=0.003
Al
0.01-0.07
0.002-0.07
0.01-0.07
                  Cr
0.5-1.5
0.1-1.2
0.5-1.2
Cu
0.1-0.5
0.1-1.4
0.1-0.5
Ni
0.1-0.3
0.1-1.5
0.1-0.3
Mo
0.1-0.3
0.05-1.2
0.1-0.3
Nb
0.01-0.05
0.003-0.05
0.01-0.05
V
0.01-0.1
0.005-0.1
0.01-0.1
Ti
0.005-0.05
0.005-0.03
0.005-0.03
N
<=0.005
<=0.005
<=0.005
Ca (Claim 2)
0.001-0.003
0.0005-0.006
0.001-0.003

 

Claims 1-2 are rejected under 35 U.S.C. 103(a) as being unpatentable over Shimamura (JP2006233263A).
As for claims 1-2, Shimamura discloses a hot rolled welded steel tube made of steel sheet having overlapping compositions as illustrated in Table 2 below.
Table 2
Element
Applicant
(weight %)
Shimamura
 (weight %)
Overlap
(weight %)
C
0.1-0.16
0.03-0.12
0.1-0.12
Si
0.1-0.5
<=0.5
0.1-0.5
Mn
1.6-2.5
2-3
2-2.5
P
<=0.02
0
0
                  S
<=0.005
0
0
Al
0.01-0.07
0.01-0.08
0.01-0.07
                  Cr
0.5-1.5
<=0.8
0.5-0.8
Cu
0.1-0.5
<=0.8
0.1-0.5
Ni
0.1-0.3
0.1-1
0.1-0.3
Mo
0.1-0.3
<=0.8
0.1-0.3
Nb
0.01-0.05
0.01-0.08
0.01-0.05
V
0.01-0.1
<=0.1
0.01-0.1
Ti
0.005-0.05
0.005-0.025
0.005-0.025

<=0.005
0.001-0.006
0.001-0.005
Ca (Claim 2)
0.001-0.003
<=0.01
0.001-0.003

 
Regarding instant claim 1 claimed microstructure, Shimamura discloses 5-20% martensite with remainder as bainite. (paragraph [0049])
Regarding instant claim 1 claimed YS and TS,  Shimamura discloses TS >=900 MPa and YR<=80% (paragraph [0001]).  Since YR=YS/TS, YR<=80% suggests YS in a similar range of instant claimed YS range.
Regarding instant claim 1 claimed uniform elongation, it is properties due to similar compositions, microstructure, TS and YS as required by instant claim 1.
When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, the prior art products necessarily possess the characteristics of the claimed product.  See MPEP 2112.01.

Claims 1-2 are rejected under 35 U.S.C. 103(a) as being unpatentable over Araya (JP 2010111931A).
As for claims 1-2, Araya discloses a high-tensile welded steel pipe subjected to diameter reduction rolling (i.e. hot rolled) (Abstract) having overlapping compositions as illustrated in Table 3 below.
 Table 3
Element
Applicant
(weight %)
Shimamura
 (weight %)
Overlap
(weight %)
C
0.1-0.16
0.02-0.15
0.1-0.15

0.1-0.5
0.01-0.5
0.1-0.5
Mn
1.6-2.5
1.5-4
1.6-2.5
P
<=0.02
<=0.1
<=0.02
                  S
<=0.005
<=0.01
<=0.005
Al
0.01-0.07
0.01-0.1
0.01-0.07
                  Cr
0.5-1.5
0.11-1
0.5-1
Cu
0.1-0.5
0.001-1
0.1-0.5
Ni
0.1-0.3
0.001-1
0.1-0.3
Mo
0.1-0.3
0.01-0.5
0.1-0.3
Nb
0.01-0.05
0.04-0.1
0.04-0.05
V
0.01-0.1
0.001-0.05
0.01-0.05
Ti
0.005-0.05
0.001-0.1
0.005-0.05
N
<=0.005
<=0.01
<=0.005
Ca (Claim 2)
0.001-0.003
<=0.02
0.001-0.003

 
Regarding instant claim 1 claimed microstructure, Araya discloses broad range 15% or less martensite with remainder as bainite ferrite phase. (abstract and Page 6)  In addition, Table 4 (paragraph [0040]) has Inventive Examples Pipe Nos 9-11, 13-21 all having martensite phase % within presently claimed 3-20% and remainder being bainitic ferrite. 
Regarding instant claim 1 claimed TS and elongation,  Araya discloses broad range TS>780 MPa and elongation >10% (Abstract) and Table 4 discloses Inventive Examples Pipe No 9-21 all having TS>=950 MPa and elongation >=7% as required by instant claim 1.

When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, the prior art products necessarily possess the characteristics of the claimed product.  See MPEP 2112.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenny Wu whose telephone number is (571)270-5515. The examiner can normally be reached on 9am-5:30pm Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.